Citation Nr: 1550343	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-36 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected pseudofolliculitis barbae. 

2.  Entitlement to a compensable initial disability rating for service-connected eczema. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from January 1999 to January 2005.  Thereafter, the Veteran joined the U.S. Air Force Reserve and had an initial period of active duty for training from November 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted in relevant part service connection for residual fracture of the left fifth toe (0 percent) and pseudofolliculitis barbae (0 percent).  In this rating decision, the RO also denied service connection for eczema, nausea (also claimed as stomach condition, abdominal pain), a psychological condition, residual wrist sprain, chest pain, migraine headaches, sciatic nerve impairment, bilateral hearing loss, arthritis of the bilateral knees, back and left fifth toe and left shoulder arthritis.

The Veteran disagreed with the denial of a compensable disability rating for the now service-connected pseudofolliculitis barbae and residual fracture of the left fifth toe as well as the denial of service connection for eczema, nausea, psychological condition, chest pain, migraine headaches, sciatic nerve impairment, bilateral hearing loss and left shoulder arthritis.  He perfected his appeal in October 2007.

Thereafter, in a November 2010 rating decision, the RO granted service connection for major depressive disorder with psychotic features (also claimed as posttraumatic stress disorder including sleep disorder and anxiety); gastroesophageal reflux disease with nausea (also claimed as stomach condition, abdominal pain and irritable bowel syndrome); sciatic nerve impairment, left lower extremity, tinnitus and bilateral hearing loss.  The Veteran was advised that these decisions were considered a complete grant of benefits sought on appeal.  In addition, in this rating decision, the RO granted entitled to total disability rating due to individual unemployability and basic eligibility to Dependents' Educational Assistance.  The Board has no jurisdiction over any of these issues as the service connection claims were granted in full and he has not disagreed with and perfected an appeal relating to any of the ratings or effective dates assigned.

In March 2012, the Board remanded the Veteran's remaining claims on appeal to provide him with his requested Travel Board hearing.  The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Thereafter, in July 2013, the Board issued a decision/remand in which it granted service connection for migraine headaches and a 10 percent disability rating for residual fracture of the left fifth toe and remanded the remaining issues seeking a compensable disability rating for pseudofolliculitis barbae and service connection for eczema, chest pains, a left shoulder disorder and right wrist sprain.  In a September 2013 rating decision, service connection for right wrist sprain was awarded and a 10 percent disability rating was assigned.  In an October 2013 rating decision, service connection for left shoulder disorder/arthritis was granted and a noncompensable disability rating was assigned.  The Board notes that the grants of service connection made in the September and October 2013 rating decisions constitute a full grant of the benefits sought on appeal; hence, the Board has no further jurisdiction over those issues.  The Board further notes that the Veteran did not disagree with or perfect an appeal relating to the disability ratings or effective dates assigned in those rating decisions and, therefore, the Board has no jurisdiction over those issues.

In October 2014, the Board issued a decision on the remaining issues on appeal granting service connection for eczema but denying service connection for chest pain.  In addition, it again remanded the claim for a compensable initial disability rating for pseudofolliculitis barbae for additional development.  Consequently, the only remaining issue on appeal before the Board at this time is his claim for a compensable initial disability rating for the service-connected pseudofolliculitis barbae.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board notes that the Veteran filed new claims for increased disability ratings for his service-connected GERD and left shoulder disabilities in April 2015.  Effective in March 2015, VA's regulations were amended to require the use of standardized VA forms when filing new claims or certain appeal documents.  By letter sent in April 2015, the Veteran was informed of this change and given an opportunity to submit his claims on the standard form.  To date, he has not resubmitted these claims on the appropriate form.  Thus, the Board finds that these claims are not pending before the RO and will not refer them for action.  Rather the Board advises the Veteran that, if he wishes to pursue these claims, he must submit them to the RO using the appropriate standard form for making such claims.

The issue of entitlement to an initial compensable disability rating for service-connected eczema is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

The Veteran's service-connected pseudofolliculitis barbae is not productive of coverage of at least 5 percent, but less than 20 percent of the entire body, coverage of at least 5 percent but less than 20 percent of exposed areas affected, use of intermittent systemic therapy, disfigurement, painful scarring or deep acne.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Codes 7800, 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The notice provided does not need to be veteran specific.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277, 1277 (Fed. Cir. 2009) ("Vazquez-Flores II").

In this case, the Board notes that the Veteran's claim was originally one for service connection, which was granted in the August 2005 rating decision and evaluated as noncompensably disabling.  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Consequently, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the RO provided notice on the Veteran's appeal for an increased disability rating in May 2008.  Based on the foregoing, however, the Board finds that any deficiency in either the timing or content of the notice given is not prejudicial to the Veteran.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence. 

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in April 2007, February 2008, May 2011, August 2013 and March 2015.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran's representative argued in its October 2015 Informal Hearing Presentation that, pursuant to Bowers v. Derwinski, 2 Vet. App. 675 (1992), the November 5, 2013 VA examination is invalid because the Veteran must be examined when his pseudofolliculitis barbae is in an active state and thus his claim should be remanded again for a new VA examination.  Initially, the Board notes that the VA examination conducted on the date specified was a mental disorders examination not a skin examination; thus the Board is confused as to what examination the representative is referring to.  Nevertheless, the Board has considered whether the VA examinations provided to the Veteran are compliant with Bowers.  The Court of Appeals for Veterans Claims (Court) in Bowers, held that, in order to comply with VA's regulations relating to examinations, an examination "must be done when the infection is in its active stage."  Id. at 676.  

The Board notes that the evidence demonstrates that the only time the Veteran's pseudofolliculitis barbae is active is after he shaves, which he does not do.  Thus, in order for VA to obtain an examination while the Veteran's pseudofolliculitis barbae is "in an active stage," he would be required to shave before the examination - a result the Board finds to be absurd as such requirement would likely be against physician's orders as the main treatment for pseudofolliculitis barbae is no shaving.  

Furthermore, the Board believes that such a requirement would be against VA's regulation that it obtain accurate and fully descriptive medical examinations with emphasis upon the limitation of activity imposed by the disabling condition upon the person's ordinary activity.  See 38 C.F.R. §§ 4.1, 4.10.  The bases of disability evaluations are the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life.  If the Veteran does not normally shave and thus his pseudofolliculitis barbae is generally acquiescent, requiring him to shave thereby activating his pseudofolliculitis barbae for examination purposes only would not result in an examination that would demonstrate the impairment under the ordinary conditions of daily life.  See 38 C.F.R. § 4.10.  Rather, requiring the Veteran to shave would actually cause an exacerbation of the problem that would not have been present during the Veteran's ordinary daily activities because shaving is not one of them.  Again, the Board finds this result to be absurd and not the intended result of the Court's decision in Bowers (in which that veteran had outbreaks of his skin disease that he claimed were so grossly disfiguring that he refused to leave his home even for treatment purposes thus leaving a gap in the evidence that only an examination conducted during an outbreak could resolve).  

The Board finds, therefore, that remand for a new VA examination is not warranted based upon the facts in the present case.  Rather the Board notes that the reports of the examinations given reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

In addition, the Board notes that the Veteran's representative argued in the October 2015 Informal Hearing Presentation that remand is warranted because there was not a second signature on the Supplemental Statement of the Case (although he did not specify which one).  The Veteran' representative noted that the Supplemental Statement of the Case was signed only by a Rating Veterans Service Representative (RVSR) and cited to MyCareer@VA's website that an RVSR "[p]repares a rating decision in response to various claims with second signature review."  The representative contends that this was harmful error and, thus, the Veteran's appeal should be remanded to cure it.

The Board finds this argument to be unpersuasive.  The representative does not cite to any VA law or regulation, nor is there one, that requires a specific signature on a Supplemental Statement of the Case.  Rather, the representative appears to cite to a job description for RVSR's.  Such document does not assign any legal rights to a Veteran as it has no effect of law.  Rather, 38 C.F.R. § 19.31 sets forth the legal requirements relating to Supplemental Statements of the Case.  Although defining what a Supplemental Statement of the Case is and setting forth when one should be furnished, this regulation does not specify that only a certain individual can sign the Supplemental Statement of the Case without requiring a second signature.  Thus, the Board finds there is no legal right to a second signature on the Supplemental Statement of the Case.  

Furthermore, although harmful error was alleged, the representative did not explain how such error was harmful or prejudicial to the Veteran's appeal.  The burden of showing harmful error rests with the party raising the issue.  Shinseki v. Sanders, 129 S. Ct. 1969 (2009).  Thus, the Board finds that the representative failed to demonstrate that prejudicial or harmful error actually resulted from the failure to obtain a second review signature on the Supplemental Statement of the Case and remand is not warranted.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation for his pseudofolliculitis barbae is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the present case, service connection was granted for the Veteran's pseudofolliculitis barbae and a zero percent disability rating was assigned under Diagnostic Code 7813.  The Board notes that there is not a diagnostic code specifically for pseudofolliculitis barbae.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Pseudofolliculitis barbae is a bacterial disorder occurring chiefly in the beard.  Butts v. Brown, 5 Vet. App. 532, 536 (1993).  Thus, the Diagnostic Codes that evaluate skin disorders is appropriate.  

Diagnostic Code 7813 is used to rate dermatophytosis (ringworm, tinea corporis, tinea capitis, tinea pedis, tinea barbae, tinea unguium and tinea cruris).  This Diagnostic Code directs that dermatophytosis should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 through 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118.  

Diagnostic Code 7820 evaluates infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases); however, like Diagnostic Code 7813, it refers the rater to evaluate under Diagnostic Codes 7800 through 7806 depending on whatever is the predominant disability.  Consequently, whether the Veteran's disability is evaluated under Diagnostic Code 7813 or 7820 is not important.

Diagnostic Codes 7828 and 7829 evaluate acne and chloracne and provide a 0 percent disability rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent; a 10 percent disability rating for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face of neck; and a 30 percent disability rating for deep acne affecting 40 percent or more of the face and neck.  Id.  As the Veteran testified he does get some pustules, the Board will consider these rating criteria in evaluating his pseudofolliculitis barbae.  

The rating criteria from Diagnostic Codes 7807 through 7833 (excluding Diagnostic Codes 7820, 7828 and 7829) relate to very specific skin diseases that are not similar to the Veteran's disability.  Moreover, most of the rating criteria in this Diagnostic Code echo that in Diagnostic Code 7806 and, therefore, because the rating criteria used already directs to consider evaluation under Diagnostic Code 7806, use of one of those Diagnostic Codes would be merely duplicative.  See id. 

As the Veteran's pseudofolliculitis barbae affects his face and neck, Diagnostic Code 7800 may be applicable.  Diagnostic Code 7800 essentially assigns compensable disability ratings for disfigurement of the head, face or neck when there is at least one characteristics of disfigurement.  See 38 C.F.R. § 4.118.  The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  A disability rating higher than 10 percent may also be awarded when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of at least one feature or paired set of features.  Id.

Diagnostic Code 7804 may apply if the Veteran's pseudofolliculitis barbae has caused him to have painful scars.  Id.

Diagnostic Code 7806, which evaluates eczema or dermatitis, provides for a 10 percent rating where at least 5 percent, but less than 20 percent of the entire body is covered, or at least 5 percent but less than 20 percent of exposed areas affected are covered, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the condition affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent maximum rating.  Id. 

The Board notes that the Diagnostic Codes applicable to the scars were revised in October 2008. These revisions, however, apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of his claim under these revised criteria.  As the Veteran's claim was filed before October 2008 and he has not requested reconsideration under the revised criteria effective October 23, 2008, evaluation of the Veteran's pseudofolliculitis barbae under these revised criteria is not warranted. 

In the present case, the medical evidence of record fails to demonstrate that the Veteran's pseudofolliculitis barbae has been active since he was discharged from service.  The service treatment records show he was diagnosed to have pseudofolliculitis barbae and was first placed on a shaving profile in January 2000.  These records also show that the Veteran also received extensive treatment for another skin disorder involving his face as well as his hands, arms, legs, chest and back.  This was alternative thought to be eczema, dermatitis, xerosis or chloracne.  The Board notes the Veteran is separately service-connected for eczema and thus these treatment records do not apply to his service-connected pseudofolliculitis barbae.  

The post-service treatment records are silent for any treatment for the Veteran's pseudofolliculitis barbae despite receiving significant treatment for his other skin problem.  

The Veteran has undergone multiple VA examinations related to his claim in April 2007, February 2008, May 2011, August 2013 and March 2015.  The April 2007 and February 2008 VA examinations were solely focused on the Veteran's pseudofolliculitis barbae.  At both examinations, he reported this condition had remained constant, but not progressive, and denied having received any treatment in the previous 12 months.  Neither examination found that the Veteran's pseudofolliculitis barbae was in an active state at the time of the examination.  Furthermore, neither examination found that there was any scarring or disfigurement as a result of the Veteran's pseudofolliculitis barbae.  

The May 2011, August 2013 and March 2015 VA examinations mostly covered the Veteran's service-connected eczema but the examiners either commented that no pseudofolliculitis barbae was seen or failed to note pseudofolliculitis barbae was present on examination.   Furthermore, none of the examiners noted the presence of any comedones, papules, pustules, or cysts (superficial or pus-filled); and did not note the Veteran having any scarring or disfigurement of the face or neck related to his pseudofolliculitis barbae.

At the Board hearing in March 2013, the Veteran testified that the skin problems on his face come and go.  It appears, however, that he confused his pseudofolliculitis barbae with his other skin problem for which he has received extensive treatment.  When asked if they were separate, he replied he did not know although he admitted that the condition he was testifying to is similar to what he has on other parts of his body clearly indicating that it is not his pseudofolliculitis barbae but his service-connected eczema he was talking about.  He did testify that sometimes he has pustules on his face, like a bump or boil, but when asked if this happens after he shaves, he plainly stated that he does not shave and if a razor were used on his face he would have a really bad outbreak.  The Veteran also testified that his skin conditions were treated with Prednisone prescribed by VA.

With regard to Diagnostic Code 7800, the evidence fails to demonstrate that there is any disfigurement of the face or neck due to the Veteran's pseudofolliculitis barbae.  Consequently, a compensable disability rating is not warranted under this Diagnostic Code

With regard to Diagnostic Code 7804, the evidence fails to demonstrate that the Veteran has scarring on his face or neck due to his pseudofolliculitis barbae.  Consequently, a compensable disability rating is not warranted under this Diagnostic Code

With regard to Diagnostic Codes 7828 and 7829, although the Veteran testified he does have occasional pustules on his face or neck, the medical evidence fails to demonstrate that this is consistent with deep acne.  In other words, there is no evidence to establish that these pustules are deep inflamed nodules or pus-filled cysts.  Hence, a compensable disability rating under either of these Diagnostic Codes is not warranted.

Finally, with regard to Diagnostic Code 7806, the Board notes that the April 2007 VA examiner noted that the exposed area affected is less than 10 percent and the entire body affected is less than 5 percent.  The February 2008 VA examiner noted that the exposed area affected was 15 percent and 10 percent of the entire body was affected.  They both failed to find, however, that the Veteran's pseudofolliculitis barbae was active at the time of the examinations.  Thus, the Board finds that the percentages given are merely the percentage of the exposed area that is potentially affected by the Veteran's pseudofolliculitis barbae, not the actual areas affected at the time of the examinations as that would be zero since his pseudofolliculitis barbae was not found to be active.  The rating criteria does not provide for a rating based upon the potentially affected area but rather the actual area affected.  Furthermore, the Veteran's pseudofolliculitis barbae was not found to be present on any subsequent VA examinations as well.  Consequently, as less than five percent of the entire body and the exposed areas was actually covered at the time of these examinations, as well as at the subsequent, the Board finds that a compensable disability rating is not warranted under Diagnostic Code 7806 based upon the percentage of area covered.

With regard to intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, the Veteran has stated that he was treated with Prednisone for all of his skin problems.  The VA treatment records, although showing he was prescribed Prednisone, fail to demonstrate that this was for the Veteran's pseudofolliculitis barbae as there were no symptoms or a diagnosis of pseudofolliculitis barbae at the time of treatment.  Rather this evidence clearly demonstrates that the treatment with Prednisone was for the Veteran's service-connected eczema.  As the medical evidence fails to demonstrate the Veteran's pseudofolliculitis barbae was active at the time Prednisone was prescribed, the Board finds that such treatment is sufficient to warrant a compensable disability rating under Diagnostic Code for the Veteran's service-connected pseudofolliculitis barbae.  

Furthermore, the Board notes that, as set forth in the Remand section of this decision, the Veteran has initiated an appeal as to the denial of a compensable disability rating for his now service-connected eczema.  Part of his argument for a higher disability rating is that this condition required Prednisone treatment.  Thus, without clear evidence that the Veteran's Prednisone use was due to his pseudofolliculitis barbae, there is the potential for pyramiding if the Board were to grant a compensable rating for pseudofolliculitis barbae on this basis and the Veteran prevails on his appeal for a compensable rating for his service-connected eczema.  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14. 

Finally, the Board must consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Id.  The claimant's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

The Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate, in other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the evidence fails to demonstrate that the rating criteria are inadequate to evaluate the Veteran's pseudofolliculitis barbae.  The rating criteria permit evaluation of his pseudofolliculitis barbae under various Diagnostic Codes based upon the predominant disability.  Furthermore, the Board has also considered whether a compensable disability rating was warranted by analogy to acne and chloracne.  The evidence shows that that the Veteran's pseudofolliculitis barbae has not been active since his military service.  The treatment records are silent for flare-ups and the Veteran has not indicated that he has had any specific episodes of flare-ups that were not treated.  Rather he has essentially stated that he does not shave in order to prevent any flare-ups of this condition.  The potential for a flare-up is not adequate to establish that a compensable disability rating is warranted.  Furthermore, the Veteran has not provided any evidence of symptoms or manifestations of this condition that would take it outside the norm of what would be expected.  Consequently, the Board finds that the evidence fails to demonstrate that the Veteran's pseudofolliculitis barbae is exceptional or extraordinary such that the VA rating criteria would be insufficient to evaluate this disability.  Thus, the Board finds that referral for extraschedular consideration is not warranted.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that a compensable disability rating is warranted for the Veteran's service-connected pseudofolliculitis barbae.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's appeal is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable disability rating for service-connected pseudofolliculitis barbae is denied. 


REMAND

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Veteran's claim for service connection for eczema was granted by the Board in October 2014.  By rating decision issued in December 2014, the RO effectuated that grant and assigned a zero percent disability rating for this now service-connected disability.  On December 22, 2014, the Veteran submitted a statement in which he acknowledged the grant of service connection by the Board but then proceeded to argue against why no percentage was assigned describing the treatment he has had for this condition.

After reading the correspondence of record liberally, the Board finds that the December 22, 2014, statement constitutes a Notice of Disagreement with the December 2014 rating decision's denial of a compensable disability rating for the now service-connected eczema.  

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial compensable disability rating for service-connected eczema.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


